Mr. Justice THOMAS has set forth the history of this case with a complete analysis of the questions for decision in his dissenting opinion. A majority of the court is of the opinion that sufficient legal evidence was adduced to show that Storey met his death under circumstances which would warrant relief.
When the electric storm arose Storey sought shelter under a tarpaulin provided by his employer. The tarpaulin was suspended between two trees which were higher than the surrounding growth which increased the hazard of injury by lightning. Once under the shelter he chanced to sit on a box of tools thereby subjecting himself to greater danger to lightning than to others in general.
We hold that the employee met his death by an accident arising out of and in the course of his employment and the order appealed from is reversed with directions to enter an award for the claimant as provided by statute.
Reversed.
CHAPMAN, C. J., TERRELL, BUFORD, ADAMS and BARNS, JJ., concur.
THOMAS, J., dissents.